DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed June 09, 2022 have been fully considered but they are not persuasive. 
In re pages 7-10, applicants argue that Citizen Holding does not disclose a plurality of virtual object points, let alone projecting pencil beams to the plurality of virtual object points corresponding to the virtual scene, such that multiple pencil beams projected to each of the plurality of virtual object points form a bundle of emitting light beams.
In response, the examiner respectfully disagrees. Citizen Holding shows Fig. 6, and discloses from paragraph #0100 to paragraph #0107 the principle that an image can be stereoscopically seen. From these paragraphs, the control unit 40 controls the optical fiber scanner array to project pencil beams to a plurality of virtual object points corresponding to the virtual scene and located in space, such that multiple pencil beams projected to each of the plurality of virtual object points form a bundle of emitting light beams.
In re page 10, applicants argue that Citizen Holding also does not teach or suggest (1) extracting, from a virtual scene to be displayed, spatial position information of each virtual object point in a plurality of virtual object points corresponding to the virtual scene to be displayed, wherein the spatial position information comprises direction information and depth information of the virtual object point relative to the projection device; and (2) controlling an optical fiber scanner array in the projection device to project pencil beams to the plurality of the virtual object points according to 
Applicant CHENGDU IDEALSEE TECHNOLOGY Attorney Docket No. 11152-002US 1the virtual scene to be displayed, so that multiple pencil beams projected to each of the plurality of virtual object points form a bundle of emitting light beams, as recited in claim 9.
In response, the examiner respectfully disagrees. As discussed in the last Office Action, Citizen Holdings disclosed the claimed (1) extracting, from a virtual scene to be displayed, spatial position information of each virtual object point in a plurality of virtual object points corresponding to the virtual scene to be displayed, wherein the spatial position information comprises direction information and depth information of the virtual object point relative to the projection device from paragraph #0073 to paragraph #0082; and (2) controlling an optical fiber scanner array in the projection device to project pencil beams to the plurality of the virtual object points according to the virtual scene to be displayed, so that multiple pencil beams projected to each of the plurality of virtual object points form a bundle of emitting light beams from paragraph #0056 to paragraph #0062 and paragraph #0079 as recited by claim 9.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Citizen Holdings Co., LTD (CN 10616748A).
In considering claim 1, Citizen Holdings Co., LTD discloses all the claimed subject matter, note 1) the claimed an optical fiber scanner array is met by the optical fiber arrays 25R, 25G, and 25B (Figs. 1-3B, paragraph #0056 to paragraph #0062), 2) the claimed a light source, which is located on an incident light path of the optical fiber scanner array is met by the light source unit 10 (Figs. 1-3B, paragraph #0056 to paragraph #0062), and 3) the claimed an adjustment and control module assembly, which is configured to couple, according to a virtual scene to be displayed, light emitted by the light source into the optical fiber scanner array, and to control the optical fiber scanner array to project pencil beams to a plurality of virtual object points corresponding to the virtual scene and located in space, such that multiple pencil beams projected to each of the plurality of virtual object points form a bundle of emitting light beams is met by the control unit 40 which controls the fiber bundle combiner 12 (Figs. 1-3B, paragraph #0056 to paragraph #0062 and paragraph #0079).
In considering claim 9, Citizen Holdings Co., LTD discloses all the claimed subject matter, note 1) the claimed extracting, from a virtual scene to be displayed, spatial position information of each virtual object point in a plurality of virtual object points corresponding to the virtual scene to be displayed, wherein the spatial position information comprises direction information and depth information of the virtual object point relative to the projection device is met by detecting the depth position information from the image (Figs. 1-3B, paragraph #0073 to paragraph #0082), and 2) the claimed controlling an optical fiber scanner array in the projection device to project pencil beams to the plurality of the virtual object points according to the virtual scene to be displayed, so that multiple pencil beams projected to each of the plurality of virtual object points form a bundle of emitting light beams is met by the control unit 40 which controls the fiber bundle combiner 12 (Figs. 1-3B, paragraph #0056 to paragraph #0062 and paragraph #0079).
Allowable Subject Matter
5.	Claims 2-8 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 13, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422